Citation Nr: 0115432	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1999 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA, it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

The veteran is claiming a permanent and total disability 
rating for pension purposes.  His non-service-connected 
disabilities that have been rated are chronic duodenal ulcer 
disease, rated 20 percent disabling; and hypertension, rated 
10 percent disabling.  He has also been rated as 
noncompensable for a psychiatric disorder.  In September 1999 
the veteran listed his other disabilities as rectal bleeding, 
hemorrhoids, diverticulosis, microhematuria, enlarged 
prostate, back and right shoulder disabilities, allergic 
conjunctivitis, hiatal hernia, vertigo, and headaches.

In adjudication of claims for entitlement to a permanent and 
total disability rating for pension purposes, there is a need 
to ascertain all disabilities affecting employability and 
accumulate medical data pertinent to the nature and severity 
of those disorders.  Then VA should make sure that each of 
the veteran's disabilities has been assigned a rating under 
the Rating Schedule.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  In rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (1999) 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s). See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment from September 1999 to the 
present.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of any orthopedic disability as 
reported by the veteran, including his 
back and right shoulder disorders.  The 
examination should include all necessary 
tests and studies, to include x-rays.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
requested to obtain a detailed 
occupational history.  The involved 
joints should be examined for range of 
motion. The examiner is requested to 
provide the degrees of normal range of 
motion.  

The examiner should be requested to 
determine whether the involved joints 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the shoulder is used repeatedly 
over a period of time. 

4.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the severity of his vertigo and 
headaches.  The examination should 
include all necessary tests and studies.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

5.  VA examination by a gastroenterology 
specialist should be conducted to 
determine the nature and severity of all 
gastrointestinal disorders, to include 
rectal bleeding, hemorrhoids, 
diverticulosis, hiatal hernia, esophageal 
hernia, and duodenal ulcer.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
tests deemed necessary should be 
performed.

6.  A VA general examination for pension 
purposes should be conducted to evaluate 
the remaining systems, to include an 
evaluation of the hypertension and 
allergic rhinitis.  The examiner should 
be afforded an opportunity to review the 
appellant's claims file prior to the 
examination.  In addition to serial blood 
pressure readings and an EKG, any otherl 
tests or specialized examination deemed 
necessary should be performed.  

7.  The RO should also review all the 
evidence in reference to the veteran's 
claim for a permanent and total 
disability rating for pension purposes 
and if any change in the ratings assigned 
in the August 1999 rating decision is 
warranted by the new evidence, or if the 
veteran is found to have any ratable 
disability not evaluated at that time, a 
new rating should be prepared to ensure 
that each of the veteran's disabilities 
has been assigned a rating under the 
Rating Schedule.  To this end, review 
should be undertaken in light of DeLuca, 
supra and with consideration given to any 
additional evidence that may have been 
added to the record.  In addition, 
consideration should be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000) and any additional applicable laws 
and regulations. 

8.  Thereafter, the RO should 
readjudicate this claim. If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




